OPINION
WOODLEY, Presiding Judge.
The offense is assault with intent to murder with malice; the punishment, enhanced by two prior convictions for felonies less than capital, life.
Trial was before a jury on a plea of not guilty. Appellant not having elected to have the jury assess his punishment, and the prior convictions having been stipulated, the court assessed the punishment at life. (Art. 63, Vernon’s Ann.P.C.)
The record was approved November 17th, 1966.
No brief for the defendant having been filed in the trial court, the record was forwarded to this court and filed February 13, 1967.
Appellant was represented by counsel at the trial and counsel was appointed to represent him on appeal.
The record contains no bills of exception and we find nothing which should be considered by this court as unassigned error in the interest of justice.
The judgment is affirmed.